In the opinion filed in this cause the Court concluded that at the annual meeting of stockholders of the *Page 143 
Lancaster Publishing Company held on April 7, 1916, for the purpose of electing directors of the corporation, three of the relators, to wit, LeRoy Springs, Chas. D. Jones, and Ira B. Jones, were duly elected directors of the corporation, along with W.T. Gregory, A.J. Gregory, Luther Ellison, and R.E. Wylie, and that the three first named are entitled to their offices as directors. But the judgment of the Court was that the petition be dismissed. It has been made clear by the petition for a rehearing that the judgment pronounced by the Court is not in conformity to the conclusion reached by the Court as above stated. Having concluded that the above named relators were duly elected, and are entitled to their offices, and it having appeared that they were excluded from exercising the duties of their offices by the respondents, the judgment should have been in accordance with these conclusions; and, therefore, the judgment of this Court is re-formed so as to read as follows:
The judgment of this Court is that the relators, LeRoy Springs, Charles D. Jones, and Ira B. Jones, are directors of the Lancaster Publishing Company, and as such are entitled to exercise the duties of said office, along with the other directors named; and it is so ordered.